Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase “defining, by the processor, the threshold value as a duration of time for a person to walk across a field of view (FOV) of one of the motion sensors”.  MPEP 2173.05(b) explains “A claim may be rendered indefinite by reference to an object that is variable”. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  In the instant case, the claim fails to define the relationship of the person and the field of view of one of the motion sensors.  Not all individuals can be expected to move at a same rate, nor is there a known standard for walking speed. Additionally, the FOV of a sensor varies based on the positioning and visibility of the sensor.  Therefore, the instant phrase lacks clarity and the scope of the claim would not be apprised by one of ordinary skill in the art.
Claim 5 recites the phrase “three consecutive state vectors”.  The claims fail to establish the meaning of “consecutive”, wherein “consecutive” conventionally could refer to “consecutive in time” or 
Claim 5 recites the phrase “only one active motion sensor”.  The instant phrase lacks antecedent basis in the claim.  Parent claims 3 and 1 previously recite the phrase “an array of motion sensors”.  The claims fail to clarify the relationship between closely labeled elements, casting doubt on the scope of the claim.
Claim 5 recites the phrase “no active motion sensors”.  The instant phrase lacks antecedent basis in the claim.  Parent claims 3 and 1 previously recite the phrase “an array of motion sensors”.  The claims fail to clarify the relationship between closely labeled elements, casting doubt on the scope of the claim.
Claim 5 recites the phrase “[the] second state vector containing no active motion sensors”.  However, a “state vector” is merely data and cannot “contain” an active motion sensor, a physical object.  However, the “state vector” could include data output from the sensor, though this is not explicitly stated.  One of ordinary skill in the art would not be apprised of the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laska et al. (US Patent 9082018).
e.g.  intelligent network-connected devices including motion sensors 102-118) operatively connected to a processor (Figure 11D shows an example of an event space 1114 including sensor data rendered as state vectors), the method comprising: receiving sensor data from the array of motion sensors (occupancy/motion sensors communicate with remote servers via WAN 162) characterizing, by the processor (e.g. smart devices and servers each comprising processing devices for performing various computations, e.g. processing engine 306), the sensor data as components of state vectors (data 302 includes occupancy data, object data, motion vector data, each of which constitute state vector data); and determining, by the processor, occupancy characteristics of the space by analyzing the state vectors (analyzed stored data 308, e.g. determining motion events through video image analysis (cue point detection, background detection, motion detection and tracking, vector determination, object recognition; etc.); columns 14, 15, 27, 39-40; Figure 9A-11AB).
Regarding claim 2, Laska further comprising applying, by the processor, a compaction process to disregard ones of the state vectors associated with random motion within the space (computing system determines 1728 a duration of the respective motion track for each of the one or more foreground objects discards 1730 zero or more respective motion tracks which are shorter than a predetermined duration (e.g. 8 frames) to eliminate ‘noise’ movements; columns 76-77).
Regarding claim 3, Laska discloses a false positive suppression process including discarding data below a predetermined duration (e.g. threshold number of frames, wherein frames occur at a predetermined time interval; column 76-77).
Regarding claim 5, Laska discloses a discarding process whereby a duration of respective motions tracks are shorter than a predetermined duration and are discarded (column 77).

Regarding claim 7, Laska discloses wherein the method the step of identifying the gate sensor includes identifying, by the processor, a state vector of inactivity preceded and succeeded by a state vector with at least one active motion sensor (entryway interface device 106 may detect a person’s approach to or departure from a location and activate/deactivate security functions therein; column 10-11).
Regarding claim 9, Laska discloses wherein determining occupancy characteristics of the space by analyzing the state vectors comprises: calculating, by the processor, feature vectors from the sensor data, wherein the feature vectors include a sum of the number of active sensors and spatial correlation between consecutive state vectors; and using, by the processor, a classifier to interpret the feature vectors based on a learning set of feature vectors (event classifier algorithm is used to recognize motion, and identify event clusters within a video frame sequence; column 76-78).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US Patent 9082018).

Regarding claim 8, Laska discloses selecting a predetermined duration threshold for selecting a discarding/disregarding of data in order to minimize false positive events (column 77-78).  It would have been obvious to one of ordinary skill in the art to combine the data discard functionality disclosed by Laska with the doorbell monitoring functionality in order to reduce computational load and memory demands.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884